DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following feature(s) must be shown or canceled from the claim(s).  No new matter should be entered.
“an intermediate element” as in claim 1;
“a cavity outlet” in claim 8
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 – 13 are objected to because of the following informalities: Appropriate correction is required.
Claim 1, line 1: “A hydraulic element comprising” should read --A hydraulic element, comprising:--.
Claim 1, line 3; claim 2, line 1; claims 3, 4, 7 and 8, line 2; claim 5, last 2nd line; claim 6, lines 1-2; and claim 9, line 6: “characterised in that” should read --wherein--.
Claims 2 – 4, line 1: “A hydraulic element according to claim 1” should read --The hydraulic element according to claim 1,--.
Claim 2, lines 2-3: “the outside diameter” should read --an outside diameter--.
Claim 2, line 3: “the inside diameter” should read --an inside diameter--.
Claim 4, lines 3-4: “the effective piston surface” should read --an effective piston surface--.
Claim 4, line 4: “the cross-sectional area of the piston” should read --a cross-sectional area of the piston--.
Claim 4, line 5: “the cross-sectional area of the cavity” should read --a cross-sectional area of the cavity--.
Claim 5, line 1: “A displacement pump for conveying a liquid comprising” should read --A displacement pump for conveying a liquid, comprising:--.
Claim 5, line 10: “has a hydraulic liquid arranged in the hydraulic chamber” should read --has a hydraulic liquid in the hydraulic chamber--.
Claims 6 – 8 and 11, line 1: “A displacement pump according to claim 5” should read --The displacement pump according to claim 5,--.
Claim 6, lines 2-3: “the ratio of the cross-sectional area of the piston to the cross-sectional area of a portion of the pin” should read --a ratio of a cross-sectional area of the piston to a cross-sectional area of a portion of the pin--.
Claim 7, lines 2-4: “the piston is subjected to the action of hydraulic liquid only on the side towards the pin, wherein the connecting rod is connected to the piston and the crankshaft” should read --the piston is subjected to an action of the hydraulic liquid only on a side towards the pin, wherein a connecting rod is connected to the piston and a crankshaft--.
Claim 7, last two lines: “into an oscillating linear movement of the piston” should read --into the reciprocating movement of the piston--. [note that claim 7 is dependent on claim 5 which is dependent on claim 1].
Claim 9, line 1: “A displacement pump for conveying a liquid comprising” should read --A displacement pump for conveying a liquid, comprising:--.
Claim 9, lines 4-5: “the pressure position of the displacement element” should read --the pressure position of the part of the displacement element--.
Claim 9, lines 5-6: “the suction position of the displacement element” should read --the suction position of the part of the displacement element--.
Claim 10, line 1: “A displacement pump for conveying liquid according to claim 5” should read --The displacement pump according to claim 5,--.
Claim 11, lines 1-2: “the ratio of the cross-sectional area of the piston to the cross-sectional area of a portion of the pin” should read --a ratio of a cross-sectional area of the piston to a cross-sectional area of a portion of the pin--.
Claim 12, line 1: “A displacement pump according to claim 7” should read --The displacement pump according to claim 7,--.
Claim 12, lines 1-2: “a crankshaft and a connecting rod” should read --the crankshaft and the connecting rod--.
Claim 13, line 1: “A displacement pump according to claim 8” should read --The displacement pump according to claim 8,--.
Claim 13, line 2: “a reservoir” should read --the reservoir--.
Claims 2 – 13 are objected to for being dependent on claim 1.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (“element”) that is coupled with functional language (“to connect the pin to the sleeve-shaped casing”) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  “ wherein there is provided a pin which extends through the cavity entry into the cavity and which is connected to the sleeve-shaped casing at the sleeve-shaped casing or by way of an intermediate element” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof: In view of fig. 1, any “element/structure”  that performs the claimed function (please note, that the applicant has not recited what an “intermediate element” is in the written specification). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 2, 4, 6, 8, 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “wherein the outside diameter of the piston substantially corresponds to the inside diameter of the sleeve shaped casing” in lines 2-4. The term “substantially” in the claim is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, the claim is indefinite. For examination purposes, the “substantially” language will be examined as best understood.
Claim 4 recites the limitation “the pin in a cross-section substantially completely fills the cavity so that the effective piston surface is substantially formed by the cross-sectional area of the piston less the cross-sectional area of the cavity” in lines 3-5. The limitations “substantially completely” and “substantially” in the claim are relative terms which renders the claim indefinite. The limitations “substantially completely” and “substantially” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, the claim is indefinite. For examination purposes, the “substantially completely” and “substantially” language will be examined as best understood.
Claim 6 recites the limitation “the ratio of the cross-sectional area of the piston to the cross-sectional area of a portion of the pin, in which the pin extends into the cavity, is not more than 3” in lines 2-3. The phrase “in which the pin extends into the cavity” makes the claim indefinite because it is unclear as to what applicant is trying to convey. Is the applicant trying to claim “a portion of the pin”, whose cross-sectional area is being claimed, extending into the cavity or something else? The claim will be examined as best understood.
Claim 8 recites the limitation “at its end remote from the cavity entry the cavity  has a cavity outlet, through which a fluid can leave the cavity, wherein a fluid can flow into the cavity from the reservoir through the cavity outlet” in lines 2-5. The claim is indefinite for following reasons:
The phrase "can" renders the claim indefinite because it is not clear if applicants intended the "can be" claim limitation to be optional or that the phrase should be interpreted as a definite statement.  “The verb form of the word "can" carries multiple meanings in the English language. It can be used to indicate a physical ability or some other specified capability.  It can also be used to indicate a possibility or probability.”
Furthermore, it is unclear as to how the cavity has “a cavity outlet” at its end remote from the cavity entry. The specification also merely describes the same language as recited in the claim and the drawings also fail to show “a cavity outlet”. Also, the term “outlet” is commonly understood as a port that allows the fluid to exit. Thus, it is further unclear as to how “the cavity outlet” also allows the fluid to flow into the cavity.
For examination purposes, the claim will be examined as best understood.
Claim 11 recites the limitation “wherein the ratio of the cross-sectional area of the piston to the cross-sectional area of a portion of the pin, in which the pin extends into the cavity, is not more than 2” in lines 1-3. The phrase “in which the pin extends into the cavity” makes the claim indefinite because it is unclear as to what applicant is trying to convey. Is the applicant trying to claim “a portion of the pin”, whose cross-sectional area is being claimed, extending into the cavity or something else? The claim will be examined as best understood.
Claim 13 is rejected for being dependent on claim 8.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 – 5, 8 – 10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spalder, G (CN 101245777 – herein after Spalder).
In reference to claim 1, Spalder discloses a hydraulic element (comprising of following claimed elements), comprising: 
a sleeve-shaped casing (see fig. A below) and a piston (8) reciprocable in a longitudinal direction (horizontal direction) in the sleeve-shaped casing, 
characterised in that the piston (8) has a cavity (see fig. A below: shaded region) extending in the longitudinal direction and having a cavity entry (see fig. A below: opening/port of the cavity on the left), 
wherein there is provided a pin (12+11 or 12+11+ “a”) which extends (partly) through the cavity entry into the cavity and which is connected to the sleeve-shaped casing at the sleeve-shaped casing or by way of an intermediate element (15/16/17) so that in a reciprocating movement of the piston a relative movement occurs between the piston and the pin.

    PNG
    media_image1.png
    875
    873
    media_image1.png
    Greyscale

Fig. A: Edited fig. 1 of Spalder to show claim interpretation.
In reference to claim 2 (see 112b above for interpretation), Spalder discloses a hydraulic element according to claim 1, characterised in that the piston is cylindrical and the sleeve-shaped casing is hollow-cylindrical, wherein the outside diameter of the piston substantially corresponds to the inside diameter of the sleeve-shaped casing (as seen in fig. 1).
In reference to claim 3, Spalder discloses a hydraulic element according to claim 1, characterised in that the cavity in the longitudinal direction and/or the pin is of a circular cross-section (as seen in fig. 1).
In reference to claim 4 (see 112b above for interpretation), Spalder discloses a hydraulic element according to claim 1, characterised in that the cavity is of a constant cross-section in the longitudinal direction (as seen in fig. A above) and the pin in a cross-section substantially completely fills the cavity so that the effective piston surface (see fig. B below: circled region) is substantially formed by the cross-sectional area of the piston less the cross-sectional area of the cavity (as seen in fig. 1).

    PNG
    media_image2.png
    386
    550
    media_image2.png
    Greyscale

Fig. B: Edited fig. 1 of Spalder to show claim interpretation.
In reference to claim 5, Spalder discloses a displacement pump (in fig. 1) for conveying a liquid comprising: 
a delivery chamber (4), 
a displacement element (3), 
wherein the displacement element (3) is reciprocable between a pressure position (discharge position) and a suction position, 
wherein a volume of the delivery chamber is smaller in the pressure position of the displacement element than a volume of the delivery chamber in the suction position of the displacement element (inherent feature), 
a hydraulic chamber (7a+7b), 
wherein the displacement element (3) separates the delivery chamber (4) from the hydraulic chamber (7a+7b),
a hydraulic element (see fig. A above: “sleeve-shaped casing”+8+12+11), wherein the hydraulic element is connected to the hydraulic chamber (7a+7b), wherein the hydraulic element for applying a force to the displacement element (3) has a hydraulic liquid (see ¶31 of translation) arranged in the hydraulic chamber (as seen in fig. 1), 
wherein a part of the hydraulic element (part being piston 8 for instance) is reciprocable between a first and a second hydraulic position [first hydraulic position being a position that corresponds to the suction position of the displacement element and second hydraulic position being a position that corresponds to the discharge position of the displacement element], and 
a drive (see ¶43 of translation) for driving the hydraulic element, characterised in that the hydraulic element is a hydraulic element according to claim 1.
In reference to claim 8, Spalder discloses a displacement pump according to claim 5 (see 112b above for interpretation) characterised in that at its end remote from the cavity entry (shown in fig. A above) the cavity has a cavity outlet (10), through which a fluid can leave the cavity, wherein a fluid can flow into the cavity from the reservoir (14a) through the cavity outlet [it is understood that the pump has a port that allows the fluid to flow through during the suction phase or discharge phase of the pump; this port is 10 in Spalder which maintains a fluid communication between chambers 7a and 7b in fig. 1].
In reference to claim 9, Spalder discloses  a displacement pump (in fig. 1) for conveying a liquid comprising: 
a delivery chamber (4), 
a displacement element (see fig. A above: 3+“a”+12+11+8+ “sleeve-shaped casing”), 
wherein a part of the displacement element (for instance: part 3) is reciprocable between a pressure position (discharge position) and a suction position, 
wherein a volume of the delivery chamber is smaller in the pressure position of the displacement element than a volume of the delivery chamber in the suction position of the displacement element (inherent feature), 
characterised in that the displacement element (see fig. A above: 3+“a”+12+11+8+ “sleeve-shaped casing”) is a hydraulic element according to claim 1, wherein the pin (12+11+“a”) is arranged (partly) in the delivery chamber (4).
In reference to claim 10, Spalder discloses a displacement pump for conveying a liquid according to claim 5 wherein the displacement element (3) is in the form of a diaphragm.
In reference to claim 13, Spalder discloses  a displacement pump according to claim 8 wherein the cavity outlet (10) is connected to a reservoir (14a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Spalder (see 112b above for claim interpretation).
Spalder teaches a cross sectional area of the piston as well as a cross-sectional area of a portion of the pin extending into the cavity.
Spalder remains silent on: the ratio of the cross-sectional area of the piston to the cross-sectional area of a portion of the pin, in which the pin extends into the cavity, is not more than 3, as in claim 6; and wherein the ratio of the cross-sectional area of the piston to the cross-sectional area of a portion of the pin, in which the pin extends into the cavity, is not more than 2, as in claim 11.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to cause the pump of Spalder to have the claimed ratio since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claim device was not patentable distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the pump of Spalder would not operate differently with the claimed ratio and since the right end portion of the pin (in fig. 1 of Spalder) is intended to reside within the cavity of the piston the pump would function appropriately having the claimed ratio. Further, applicant places no criticality on the range claimed, indicating simply “In a further embodiment of the invention the ratio of the cross-sectional area of the piston to the cross-sectional area of a portion of the pin, in which the pin extends into the cavity, is at most three and preferably at most two. In that way amounts of liquid which are as small as possible can be conveyed in spite of comparatively large piston dimensions. With the claimed relationships the arrangement also ensures that the piston still has sufficiently high stability, that is to say the piston neither breaks nor deflects under the forces which usually act” (original filed specification, page 6, lines 22-27; emphasis added on relative terms as well).
Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Spalder in view of Hembree, Richard (US 2006/0239840 – herein after Hembree).
In reference to claim 7, Spalder teaches a displacement pump according to claim 5 characterised in that the piston (8) is subjected to the action of hydraulic liquid only on the side towards the pin (12+11) [i.e. hydraulic fluid being pressurized or depressurized on left side of piston 8, wherein this left side is a side towards the pin], wherein the connecting rod (see fig. A above) is connected to the piston (8). 
Spalder does not teach the connecting rod also connected to the crankshaft in such a way that a rotary movement of the crankshaft is converted into an oscillating linear movement of the piston by the connecting rod.
However, Hembree teaches a displacement pump, wherein a connecting rod (28) is connected to the reciprocating element (32) and the crankshaft (26) in such a way that a rotary movement of the crankshaft is converted into an oscillating linear movement of the piston by the connecting rod.
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the rotary to linear conversion means (as discussed in ¶43 of translation) in the pump of Spalder with the rotary to linear conversion means (that involves the use of crankshaft) as taught by Hembree in order to obtain the predictable result converting the rotary motion of the motor into the oscillating/linear motion of the piston. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).
In reference to claim 12, Spalder, as modified, teaches a displacement pump according to claim 7 wherein the drive has a crankshaft (of Hembree) and a connecting rod (of Hembree).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reinhard and Murakoshi teach a similar displacement pump.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/CHIRAG JARIWALA/Examiner, Art Unit 3746